DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/1/21 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1, 2 and 35-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined disclosures of Goharshadi et al (Fabrication of cerium oxide nanoparticles: Characterization and optical properties, Journal of Colloid and Interface Sciences 356, 473-480, 2011) in view of Naganuma (The effect of cerium valence states at cerium oxide nanoparticle surfaces on cell proliferation, Biomaterials 35, 4441-4453, 2014) and Burba et al (US 2012/0103909 hereafter Burba).
Goharshadi discloses a composition comprising cerium nanoparticles formed from a reduction of cerium precursor salt having chloride anion [Materials 2.1].  The CNPs have a surface charge of +3 and +4 [page 475].  The cerium oxide can have various properties including antioxidant properties [abstract]. Chloride ions are present at a mass fraction of about 5 x 10-6 [Materials].
While the reference discloses forming cerium oxide nanoparticles with +3 and +4 surface charges formed by chloride ions and suggestive of antioxidant activity, but does not explicitly discloses SOD mimetic activity.  SOD mimetic activity for cerium oxide nanoparticles formed from chloride ions is a known property as seen in the Naganuma.
Naganuma discloses the effect of cerium valence, surface ions charge, on cerium oxide nanoparticles [abstract].  The particles with +3 and +4 valences exhibit SOD mimetic activity and can be effective on biological surfaces [page 4442].  It would have been obvious that the formed particles of Goharshadi would exhibit this property as it is a feature of cerium oxide nanoparticles with this particular valence. 
While chloride ions are discloses, the reference is silent to the specific chloride compounds of the instant claims, however sodium chloride is a common source of chloride ions as seen in the Burba patent.
Burba discloses a nanoparticulate cerium oxide formulation where the nanoparticles are formed in the presence of chlorine ions, including the use of sodium chlorides [abstract, 0250, 0302, 0304, example 1 and 2]. The CNP has surface charge of 3+ and 4+ [0107, 0135]. The nanoparticles comprise 
With these aspects in mind it would have been obvious to combine the prior art with an expected result of a stable cerium oxide nanoparticle formulation with antioxidant properties.  It would have been obvious to follow the suggestions of Goharshadi that the nanoparticles could be useful antioxidants and look to Naganuma to see that the +3 and +4 surface charge would provide SOD mimetic activity. It would have been obvious to include the sodium chloride of Burba s the anion source as it would have been commonly available. One of ordinary skill in the art would have been motivated to combine the prior art with an expected result of a stable antioxidant formulation.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2 and 35-37 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICAH PAUL YOUNG whose telephone number is (571)272-0608.  The examiner can normally be reached on Monday through Friday, 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 5712720616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICAH PAUL YOUNG/Primary Examiner, Art Unit 1618